Exhibit 10.7

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of May 6, 2006,
is by and among Trophy Hunter Investments, Ltd., Bay Harbour 90-1, Ltd. and Bay
Harbour Master Ltd., Continental Casualty Company, Maranello Holdings LLC,
Scoggin IV LLC, Mr. Jeffrey Benjamin and Mr. Norman Brownstein (each, a
“Holder,” together, the “Holders”) and SkyTerra Communications, Inc., a Delaware
corporation (“SkyTerra”). Certain capitalized terms used herein are defined in
Section 7 below.

 

RECITALS:

 

WHEREAS, pursuant to the agreements listed on Schedule A hereto (the
“Merger/Purchase Agreements”), SkyTerra will issue an aggregate of 4,125,183
shares of its Common Stock (the “Acquired Shares”) to the Holders;

 

WHEREAS, in order to induce the Holders to consummate the transactions under the
Merger/Purchase Agreements, SkyTerra has agreed to provide certain registration
rights to the Holders on the terms and subject to the conditions set forth
herein.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 


SECTION 1.         REGISTRATION UNDER THE SECURITIES ACT.


 


1.1       REGISTRATION.


 


(A)           EACH OF THE PARTIES TO THIS AGREEMENT SHALL COOPERATE, AND
SKYTERRA SHALL FILE WITH THE SECURITIES AND EXCHANGE COMMISSION (THE “SEC”) AS
SOON AS PRACTICABLE FOLLOWING THE DATE HEREOF, A REGISTRATION STATEMENT ON THE
APPROPRIATE FORM FOR THE PURPOSE OF REGISTERING THE ACQUIRED SHARES UNDER THE
SECURITIES ACT FOR RESALE BY HOLDERS OF THE ACQUIRED SHARES (THE “RESALE
REGISTRATION STATEMENT”). SKYTERRA WILL CAUSE THE RESALE REGISTRATION STATEMENT
TO COMPLY AS TO FORM IN ALL MATERIAL RESPECTS WITH THE APPLICABLE PROVISIONS OF
THE SECURITIES ACT AND THE RULES AND REGULATIONS THEREUNDER. SKYTERRA SHALL USE
ITS COMMERCIALLY REASONABLE EFFORTS, AND EACH OF THE HOLDERS WILL COOPERATE WITH
SKYTERRA, TO HAVE THE RESALE REGISTRATION STATEMENT DECLARED EFFECTIVE BY THE
SEC AS PROMPTLY AS PRACTICABLE.


 


(B)           SKYTERRA SHALL KEEP THE RESALE REGISTRATION STATEMENT EFFECTIVE
(INCLUDING THROUGH THE FILING OF ANY REQUIRED POST-EFFECTIVE AMENDMENTS) UNTIL
THE EARLIER TO OCCUR OF (I) SUCH TIME AS THE HOLDERS HAVE SOLD ALL OF THE
ACQUIRED SHARES REGISTERED THEREUNDER OR (II) ONE YEAR FROM THE INITIAL CLOSING
(AS DEFINED IN THE EXCHANGE AGREEMENT BY AND AMONG MOTIENT CORPORATION, MOTIENT
VENTURES HOLDING INC., AND SKYTERRA COMMUNICATIONS, INC. DATED AS OF MAY 6,
2006); PROVIDED, THAT SUCH DATE SHALL BE EXTENDED BY THE AMOUNT OF TIME OF ANY
PERIOD DURING WHICH THE HOLDERS MAY NOT USE THE RESALE REGISTRATION STATEMENT AS
THE RESULT OF THE OCCURRENCE OF AN EVENT DESCRIBED IN SECTION 1.2(E) (II),
(III) OR (IV) BELOW. THEREAFTER, SKYTERRA SHALL BE ENTITLED TO WITHDRAW THE
RESALE REGISTRATION STATEMENT AND, UPON SUCH WITHDRAWAL, THE HOLDERS SHALL HAVE
NO FURTHER RIGHT TO SELL ANY OF THE ACQUIRED SHARES PURSUANT TO THE RESALE
REGISTRATION STATEMENT (OR ANY PROSPECTUS FORMING A PART THEREOF).

 

--------------------------------------------------------------------------------


 


1.2          REGISTRATION PROCEDURES. SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, SKYTERRA SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO EFFECT THE
REGISTRATION AND THE DISPOSITION OF THE ACQUIRED SHARES IN ACCORDANCE WITH THE
INTENDED METHOD OF DISPOSITION THEREOF, AND PURSUANT THERETO SKYTERRA SHALL AS
EXPEDITIOUSLY AS PRACTICABLE:


 


(A)           PROMPTLY PREPARE AND FILE WITH THE SEC THE RESALE REGISTRATION
STATEMENT WITH RESPECT TO THE ACQUIRED SHARES (AND ANY AMENDMENTS, INCLUDING ANY
POST-EFFECTIVE AMENDMENTS OR SUPPLEMENTS TO THE RESALE REGISTRATION STATEMENT
SKYTERRA DEEMS TO BE NECESSARY) AND USE ITS COMMERCIALLY REASONABLE EFFORTS TO
CAUSE THE RESALE REGISTRATION STATEMENT TO BECOME EFFECTIVE AND TO COMPLY WITH
THE PROVISIONS OF THE SECURITIES ACT APPLICABLE TO IT; PROVIDED, THAT BEFORE
FILING THE RESALE REGISTRATION STATEMENT OR PROSPECTUS OR ANY AMENDMENTS OR
SUPPLEMENTS THERETO, SKYTERRA SHALL FURNISH TO COUNSEL FOR THE HOLDERS COPIES OF
ALL SUCH DOCUMENTS PROPOSED TO BE FILED, INCLUDING DOCUMENTS INCORPORATED BY
REFERENCE IN THE REGISTRATION STATEMENT AND, IF REQUESTED BY THE HOLDERS, THE
EXHIBITS INCORPORATED BY REFERENCE SO AS TO PROVIDE THE HOLDERS AND THEIR
COUNSEL A REASONABLE OPPORTUNITY TO REVIEW AND COMMENT ON SUCH DOCUMENTS, AND
SKYTERRA (I) WILL MAKE SUCH CHANGES AND ADDITIONS THERETO AS REASONABLY
REQUESTED BY COUNSEL TO THE HOLDERS PRIOR TO FILING THE RESALE REGISTRATION
STATEMENT OR AMENDMENT THERETO OR ANY PROSPECTUS OR ANY SUPPLEMENT THERETO AND
(II) IF ANY OF THE HOLDERS ARE UNDERWRITERS OR CONTROLLING PERSONS OF SKYTERRA,
WILL INCLUDE THEREIN MATERIAL RELATING TO THE HOLDERS OR THE PLAN OF
DISTRIBUTION FOR THE ACQUIRED SHARES REGISTERED THEREUNDER, FURNISHED TO
SKYTERRA IN WRITING, WHICH, IN THE REASONABLE JUDGMENT OF THE HOLDERS, SHOULD BE
INCLUDED;


 


(B)           FURNISH TO THE HOLDERS SUCH NUMBER OF COPIES OF THE RESALE
REGISTRATION STATEMENT, EACH AMENDMENT AND SUPPLEMENT THERETO, THE PROSPECTUS
INCLUDED IN THE RESALE REGISTRATION STATEMENT AND SUCH OTHER DOCUMENTS AS THE
HOLDERS MAY REASONABLY REQUEST IN ORDER TO FACILITATE THE DISPOSITION OF THE
ACQUIRED SHARES REGISTERED THEREUNDER; PROVIDED, HOWEVER, THAT SKYTERRA SHALL
HAVE NO OBLIGATION TO FURNISH COPIES OF A FINAL PROSPECTUS IF THE CONDITIONS OF
RULE 172(C) UNDER THE SECURITIES ACT ARE SATISFIED BY SKYTERRA;


 


(C)           PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS AND SUPPLEMENTS TO
THE RESALE REGISTRATION STATEMENT AND THE PROSPECTUS USED IN CONNECTION
THEREWITH AS MAY BE NECESSARY TO KEEP THE RESALE REGISTRATION STATEMENT
EFFECTIVE FOR THE TIME PERIOD AS SPECIFIED IN SECTION 1.1 IN ORDER TO COMPLETE
THE DISPOSITION OF THE ACQUIRED SHARES COVERED BY THE RESALE REGISTRATION
STATEMENT AND COMPLY WITH THE PROVISIONS OF THE SECURITIES ACT WITH RESPECT TO
THE DISPOSITION OF ALL ACQUIRED SHARES COVERED BY THE RESALE REGISTRATION
STATEMENT DURING SUCH PERIOD IN ACCORDANCE WITH THE INTENDED METHODS OF
DISPOSITION THEREOF AS SET FORTH IN THE RESALE REGISTRATION STATEMENT;


 


(D)           USE ITS COMMERCIALLY REASONABLE EFFORTS TO REGISTER OR QUALIFY THE
ACQUIRED SHARES UNDER SUCH OTHER SECURITIES OR BLUE SKY LAWS OF SUCH
JURISDICTIONS AS THE HOLDERS REASONABLY REQUEST AND DO ANY AND ALL OTHER ACTS
AND THINGS WHICH MAY BE REASONABLY NECESSARY OR ADVISABLE TO ENABLE THE HOLDERS
TO CONSUMMATE THE DISPOSITION OF THE ACQUIRED SHARES IN SUCH JURISDICTIONS OF
(PROVIDED THAT SKYTERRA SHALL NOT BE REQUIRED TO (I) QUALIFY GENERALLY TO DO
BUSINESS IN ANY JURISDICTION WHERE

 

2

--------------------------------------------------------------------------------


 


IT WOULD NOT OTHERWISE BE REQUIRED TO QUALIFY BUT FOR THIS SUBSECTION,
(II) SUBJECT ITSELF TO TAXATION IN ANY SUCH JURISDICTION OR (III) CONSENT TO
GENERAL SERVICE OF PROCESS IN ANY SUCH JURISDICTION);


 


(E)           NOTIFY THE HOLDERS, AT ANY TIME WHEN A PROSPECTUS RELATING THERETO
IS REQUIRED TO BE DELIVERED UNDER THE SECURITIES ACT, (I) WHEN THE RESALE
REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT HAS BECOME EFFECTIVE
UNDER THE SECURITIES ACT, (II) OF ANY WRITTEN REQUEST BY THE SEC FOR AMENDMENTS
OR SUPPLEMENTS TO THE RESALE REGISTRATION STATEMENT OR PROSPECTUS, (III) OF THE
HAPPENING OF ANY EVENT AS A RESULT OF WHICH THE PROSPECTUS INCLUDED IN THE
RESALE REGISTRATION STATEMENT CONTAINS AN UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITS ANY FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING (WHEREUPON THE HOLDERS
SHALL IMMEDIATELY CEASE ANY OFFERS, SALES OR OTHER DISTRIBUTION OF ACQUIRED
SHARES REGISTERED THEREUNDER), AND, SUBJECT TO 1.3(C), SKYTERRA SHALL PROMPTLY
PREPARE A SUPPLEMENT OR AMENDMENT TO SUCH PROSPECTUS SO THAT, AS THEREAFTER USED
BY THE HOLDERS FOR THE RESALE OF THE ACQUIRED SHARES, SUCH PROSPECTUS SHALL NOT
CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY FACT
NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING, AND (IV) OF THE ISSUANCE OF ANY STOP ORDER
SUSPENDING THE EFFECTIVENESS OF THE RESALE REGISTRATION STATEMENT, OR OF ANY
ORDER SUSPENDING OR PREVENTING THE USE OF ANY RELATED PROSPECTUS OR SUSPENDING
THE QUALIFICATION OF ANY OF THE ACQUIRED SHARES INCLUDED IN THE RESALE
REGISTRATION STATEMENT FOR SALE OR DISTRIBUTION IN ANY JURISDICTION;


 


(F)            IN THE EVENT OF THE ISSUANCE OF ANY STOP ORDER SUSPENDING THE
EFFECTIVENESS OF THE RESALE REGISTRATION STATEMENT, OR OF ANY ORDER SUSPENDING
OR PREVENTING THE USE OF ANY RELATED PROSPECTUS OR SUSPENDING THE QUALIFICATION
OF ANY ACQUIRED SHARES INCLUDED IN THE RESALE REGISTRATION STATEMENT FOR SALE OR
DISTRIBUTION IN ANY JURISDICTION, SKYTERRA SHALL USE ITS COMMERCIALLY REASONABLE
EFFORTS PROMPTLY TO OBTAIN THE WITHDRAWAL OF SUCH ORDER AND SHALL PREPARE AND
FILE AN AMENDED OR SUPPLEMENTED PROSPECTUS, IF REQUIRED; AND


 


(G)           PROVIDE A TRANSFER AGENT AND REGISTRAR FOR ALL THE ACQUIRED SHARES
NOT LATER THAN THE EFFECTIVE DATE OF THE RESALE REGISTRATION STATEMENT;


 


(H)           USE ITS COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE ACQUIRED
SHARES COVERED BY THE RESALE REGISTRATION STATEMENT TO BE REGISTERED WITH OR
APPROVED BY SUCH OTHER GOVERNMENTAL AGENCIES OR AUTHORITIES AS MAY BE NECESSARY
TO ENABLE THE HOLDERS TO COMPLETE THE DISPOSITION OF THE ACQUIRED SHARES COVERED
BY THE REGISTRATION STATEMENT AND COMPLY WITH THE PROVISIONS OF THE SECURITIES
ACT WITH RESPECT TO THE DISPOSITION OF ALL ACQUIRED SHARES COVERED BY THE RESALE
REGISTRATION STATEMENT DURING SUCH PERIOD IN ACCORDANCE WITH THE INTENDED
METHODS OF DISPOSITION BY THE HOLDERS THEREOF SET FORTH IN THE RESALE
REGISTRATION STATEMENT;


 


(I)            MAKE AVAILABLE FOR INSPECTION BY THE HOLDERS, ANY UNDERWRITER
PARTICIPATING IN ANY DISPOSITION PURSUANT TO THE RESALE REGISTRATION STATEMENT
ON BEHALF OF THE HOLDERS, AND ANY ATTORNEY, ACCOUNTANT OR OTHER AGENT RETAINED
BY THE HOLDERS OR THE

 

3

--------------------------------------------------------------------------------


 


UNDERWRITER, ALL FINANCIAL AND OTHER RECORDS, PERTINENT CORPORATE DOCUMENTS AND
PROPERTIES OF SKYTERRA, AND CAUSE SKYTERRA’S OFFICERS, MANAGERS, EMPLOYEES AND
INDEPENDENT ACCOUNTANTS TO SUPPLY ALL INFORMATION REASONABLY REQUESTED BY THE
HOLDERS AND SUCH UNDERWRITERS, ATTORNEYS, ACCOUNTANTS OR AGENTS IN CONNECTION
WITH THE RESALE REGISTRATION STATEMENT; AND


 


(J)            MAKE GENERALLY AVAILABLE TO ITS STOCKHOLDERS A CONSOLIDATED
EARNINGS STATEMENT (WHICH NEED NOT BE AUDITED) FOR THE 12 MONTHS BEGINNING AFTER
THE EFFECTIVE DATE OF SUCH REGISTRATION STATEMENT AS SOON AS REASONABLY
PRACTICABLE AFTER THE END OF SUCH PERIOD, WHICH EARNINGS STATEMENT SHALL SATISFY
THE REQUIREMENTS OF AN EARNING STATEMENT UNDER SECTION 11(A) OF THE SECURITIES
ACT.


 


1.3          OTHER PROCEDURAL MATTERS.


 


(A)           SEC CORRESPONDENCE. SKYTERRA SHALL MAKE AVAILABLE TO THE HOLDERS
PROMPTLY AFTER THE SAME IS PREPARED AND PUBLICLY DISTRIBUTED, FILED WITH THE
SEC, OR RECEIVED BY SKYTERRA, ONE COPY OF THE RESALE REGISTRATION STATEMENT AND
ANY AMENDMENT THERETO, EACH PRELIMINARY PROSPECTUS AND EACH AMENDMENT OR
SUPPLEMENT THERETO, EACH LETTER WRITTEN BY OR ON BEHALF OF SKYTERRA TO THE SEC
OR THE STAFF OF THE SEC (OR OTHER GOVERNMENTAL AGENCY OR SELF-REGULATORY BODY OR
OTHER BODY HAVING JURISDICTION, INCLUDING ANY DOMESTIC OR FOREIGN SECURITIES
EXCHANGE), IN EACH CASE RELATING TO THE RESALE REGISTRATION STATEMENT. SKYTERRA
WILL PROMPTLY RESPOND TO ANY AND ALL COMMENTS RECEIVED FROM THE SEC, WITH A VIEW
TOWARDS CAUSING THE RESALE REGISTRATION STATEMENT OR ANY AMENDMENT THERETO TO BE
DECLARED EFFECTIVE BY THE SEC AS SOON AS PRACTICABLE AND SHALL FILE AN
ACCELERATION REQUEST AS SOON AS PRACTICABLE FOLLOWING THE RESOLUTION OR
CLEARANCE OF ALL SEC COMMENTS OR, IF APPLICABLE, FOLLOWING NOTIFICATION BY THE
SEC THAT THE RESALE REGISTRATION STATEMENT OR ANY AMENDMENT THERETO WILL NOT BE
SUBJECT TO REVIEW.


 


(B)           SKYTERRA MAY REQUIRE THE HOLDERS TO FURNISH TO SKYTERRA ANY OTHER
INFORMATION REGARDING THE HOLDERS AND THE DISPOSITION OF THE ACQUIRED SHARES,
INCLUDING WITHOUT LIMITATION THE PLAN OF DISTRIBUTION OF THE ACQUIRED SHARES, AS
SKYTERRA REASONABLY DETERMINES, IS REQUIRED TO BE INCLUDED IN THE RESALE
REGISTRATION STATEMENT.


 


(C)           EACH OF THE HOLDERS AGREES THAT, UPON NOTICE FROM SKYTERRA OF THE
HAPPENING OF ANY EVENT AS A RESULT OF WHICH THE PROSPECTUS INCLUDED IN THE
RESALE REGISTRATION STATEMENT CONTAINS AN UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITS ANY MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING
(A “SUSPENSION NOTICE”), SUCH HOLDER WILL FORTHWITH DISCONTINUE DISPOSITION OF
ACQUIRED SHARES PURSUANT TO THE RESALE REGISTRATION STATEMENT UNTIL THE HOLDERS
ARE ADVISED IN WRITING BY SKYTERRA THAT THE USE OF THE PROSPECTUS MAY BE RESUMED
AND ARE FURNISHED WITH A SUPPLEMENTED OR AMENDED PROSPECTUS AS CONTEMPLATED BY
SECTION 1.2 HEREOF; PROVIDED, HOWEVER, THAT SUCH POSTPONEMENT OF SALES OF
ACQUIRED SHARES BY THE HOLDERS SHALL NOT IN ANY EVENT EXCEED (I) TWENTY (20)
CONSECUTIVE DAYS OR (II) FORTY-FIVE (45) DAYS IN THE AGGREGATE IN ANY 12 MONTH
PERIOD. IF SKYTERRA SHALL GIVE THE HOLDERS ANY SUSPENSION NOTICE, SKYTERRA SHALL
EXTEND THE PERIOD OF TIME DURING WHICH SKYTERRA IS REQUIRED TO MAINTAIN THE
RESALE REGISTRATION STATEMENT EFFECTIVE

 

4

--------------------------------------------------------------------------------


 


PURSUANT TO THIS AGREEMENT BY THE NUMBER OF DAYS DURING THE PERIOD FROM AND
INCLUDING THE DATE OF THE GIVING OF SUCH SUSPENSION NOTICE TO AND INCLUDING THE
DATE THE HOLDERS EITHER ARE ADVISED BY SKYTERRA THAT THE USE OF THE PROSPECTUS
MAY BE RESUMED. IN ANY EVENT, SKYTERRA SHALL NOT BE ENTITLED TO DELIVER MORE
THAN A TOTAL OF THREE (3) SUSPENSION NOTICES IN ANY 12 MONTH PERIOD.


 


(D)           NEITHER SKYTERRA NOR THE HOLDERS SHALL PERMIT ANY OFFICER,
MANAGER, UNDERWRITER, BROKER OR ANY OTHER PERSON ACTING ON BEHALF OF SKYTERRA TO
USE ANY FREE WRITING PROSPECTUS (AS DEFINED IN RULE 405 UNDER THE SECURITIES
ACT) IN CONNECTION WITH THE RESALE REGISTRATION STATEMENT FILED PURSUANT TO THIS
AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF SKYTERRA, THE HOLDERS AND ANY
UNDERWRITER.


 


1.4          EXPENSES.


 


(A)           REGISTRATION EXPENSES. ALL REGISTRATION EXPENSES SHALL BE BORNE BY
SKYTERRA.


 


(B)           SELLING EXPENSES. ALL EXPENSES INCIDENT TO THE HOLDERS’
PERFORMANCE OF OR COMPLIANCE WITH THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION,
ALL FEES AND EXPENSES OF COUNSEL FOR THE HOLDERS, FEES AND EXPENSES OF THE
HOLDERS’ TRANSFER AGENT, AND ANY BROKER OR DEALER DISCOUNTS OR COMMISSIONS
ATTRIBUTABLE TO THE DISPOSITION OF ACQUIRED SHARES SHALL BE BORNE SOLELY BY THE
HOLDERS, AS INCURRED BY EACH OR ON A PRO RATA BASIS FOR SHARED EXPENSES, AS
APPLICABLE.


 


SECTION 2.         LOCKUP AGREEMENT.


 


2.1          EACH OF THE HOLDERS HEREBY AGREES TO NOT EFFECT ANY PUBLIC SALE OR
DISTRIBUTION (INCLUDING ANY SALES PURSUANT TO RULE 144) OF EQUITY SECURITIES OF
SKYTERRA, OR ANY SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR
SUCH SECURITIES, DURING THE SEVEN DAYS PRIOR TO AND THE 90-DAY PERIOD BEGINNING
ON THE EFFECTIVE DATE OF ANY UNDERWRITTEN REGISTERED PUBLIC OFFERING OF EQUITY
SECURITIES OF SKYTERRA OR SECURITIES CONVERTIBLE OR EXCHANGEABLE INTO OR
EXERCISABLE FOR EQUITY SECURITIES OF SKYTERRA (EXCEPT AS PART OF SUCH
UNDERWRITTEN REGISTRATION), UNLESS THE UNDERWRITERS MANAGING THE REGISTERED
PUBLIC OFFERING OTHERWISE CONSENT IN WRITING, AND EACH OF THE HOLDERS WILL
DELIVER AN UNDERTAKING TO THE MANAGING UNDERWRITERS (IF REQUESTED) CONSISTENT
WITH THIS COVENANT. THE HOLDERS SHALL NOT BE OBLIGATED TO COMPLY WITH THE
PROVISIONS OF THIS SECTION 2.1 MORE THAN TWO TIMES IN ANY 12-MONTH PERIOD.


 


SECTION 3.         INDEMNIFICATION.


 


3.1          INDEMNIFICATION BY SKYTERRA. SKYTERRA AGREES TO INDEMNIFY, TO THE
EXTENT PERMITTED BY LAW, EACH OF THE HOLDERS, ITS OFFICERS, DIRECTORS, EMPLOYEES
AND AFFILIATES AND EACH PERSON WHO CONTROLS THE HOLDERS (WITHIN THE MEANING OF
THE SECURITIES ACT) AGAINST ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES, AND
EXPENSES CAUSED BY ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF MATERIAL FACT
CONTAINED IN THE RESALE REGISTRATION STATEMENT OR ANY PROSPECTUS FORMING A
PART OF THE RESALE REGISTRATION STATEMENT OR ANY “ISSUER FREE WRITING
PROSPECTUS” (AS DEFINED IN SECURITIES ACT RULE 433), OR ANY AMENDMENT THEREOF OR
SUPPLEMENT THERETO OR ANY OMISSION OR ALLEGED OMISSION OF A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING OR ANY
VIOLATION OR ALLEGED VIOLATION BY SKYTERRA OF THE SECURITIES ACT, THE EXCHANGE
ACT OR APPLICABLE “BLUE SKY” LAWS,

 

5

--------------------------------------------------------------------------------


 


EXCEPT INSOFAR AS THE SAME ARE MADE IN RELIANCE AND IN CONFORMITY WITH ANY
INFORMATION FURNISHED IN WRITING TO SKYTERRA BY THE HOLDERS EXPRESSLY FOR USE
THEREIN OR BY THE FAILURE OF THE HOLDERS TO DELIVER A COPY OF SUCH REGISTRATION
STATEMENT OR PROSPECTUS OR ANY AMENDMENTS OR SUPPLEMENTS THERETO AS REQUIRED BY
LAW AFTER SKYTERRA HAS FURNISHED THE HOLDERS WITH A SUFFICIENT NUMBER OF COPIES
OF THE SAME.


 


3.2          INDEMNIFICATION BY THE HOLDERS. IN CONNECTION WITH THE RESALE
REGISTRATION STATEMENT IN WHICH ANY HOLDER IS PARTICIPATING, EACH SUCH HOLDER
SHALL FURNISH TO SKYTERRA IN WRITING SUCH INFORMATION AS SKYTERRA REASONABLY
REQUESTS FOR USE IN CONNECTION WITH ANY SUCH REGISTRATION STATEMENT OR
PROSPECTUS AND, TO THE EXTENT PERMITTED BY LAW, EACH HOLDER SHALL INDEMNIFY
SKYTERRA, ITS DIRECTORS, OFFICERS, EMPLOYEES AND AFFILIATES, AND EACH PERSON WHO
CONTROLS SKYTERRA (WITHIN THE MEANING OF THE SECURITIES ACT), AGAINST ANY
LOSSES, CLAIMS, DAMAGES, LIABILITIES, AND EXPENSES RESULTING FROM ANY UNTRUE OR
ALLEGED UNTRUE STATEMENT OF MATERIAL FACT CONTAINED IN THE RESALE REGISTRATION
STATEMENT, THE PROSPECTUS OR PRELIMINARY PROSPECTUS FORMING A PART OF THE RESALE
REGISTRATION STATEMENT OR ANY AMENDMENT THEREOF OR SUPPLEMENT THERETO OR ANY
OMISSION OR ALLEGED OMISSION OF A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING, BUT ONLY TO THE EXTENT THAT ANY
INFORMATION SO FURNISHED IN WRITING BY SUCH HOLDER CONTAINS SUCH UNTRUE
STATEMENT OR OMITS A MATERIAL FACT REQUIRED TO BE STATED THEREIN NECESSARY TO
MAKE THE STATEMENTS THEREIN NOT MISLEADING; PROVIDED, HOWEVER, THAT THE
OBLIGATION OF ANY HOLDER TO INDEMNIFY SKYTERRA HEREUNDER SHALL BE LIMITED TO THE
NET PROCEEDS TO SUCH HOLDER FROM THE SALE OF SUCH HOLDER’S ACQUIRED SHARES
PURSUANT TO THE RESALE REGISTRATION STATEMENT.


 


3.3          INDEMNIFICATION PROCEDURES. ANY PERSON ENTITLED TO INDEMNIFICATION
HEREUNDER SHALL (I) GIVE PROMPT WRITTEN NOTICE TO THE INDEMNIFYING PARTY OF ANY
CLAIM WITH RESPECT TO WHICH IT SEEKS INDEMNIFICATION (PROVIDED THAT THE FAILURE
TO GIVE PROMPT NOTICE SHALL NOT IMPAIR ANY PERSON’S RIGHT TO INDEMNIFICATION
HEREUNDER TO THE EXTENT SUCH FAILURE HAS NOT PREJUDICED THE INDEMNIFYING PARTY)
AND (II) UNLESS IN SUCH INDEMNIFIED PARTY’S REASONABLE JUDGMENT A CONFLICT OF
INTEREST BETWEEN SUCH INDEMNIFIED AND INDEMNIFYING PARTIES MAY EXIST WITH
RESPECT TO SUCH CLAIM, PERMIT SUCH INDEMNIFYING PARTY TO ASSUME THE DEFENSE OF
SUCH CLAIM WITH COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY. IF
SUCH DEFENSE IS ASSUMED, THE INDEMNIFYING PARTY SHALL NOT BE SUBJECT TO ANY
LIABILITY FOR ANY SETTLEMENT MADE BY THE INDEMNIFIED PARTY WITHOUT ITS CONSENT
(BUT SUCH CONSENT SHALL NOT BE UNREASONABLY WITHHELD). AN INDEMNIFYING PARTY WHO
IS NOT ENTITLED TO, OR ELECTS NOT TO, ASSUME THE DEFENSE OF A CLAIM SHALL NOT BE
OBLIGATED TO PAY THE FEES AND EXPENSES OF MORE THAN ONE COUNSEL (IN ADDITION TO
LOCAL COUNSEL) FOR ALL PARTIES INDEMNIFIED BY SUCH INDEMNIFYING PARTY WITH
RESPECT TO SUCH CLAIM, UNLESS IN THE REASONABLE JUDGMENT OF ANY INDEMNIFIED
PARTY THERE MAY BE ONE OR MORE LEGAL OR EQUITABLE DEFENSES AVAILABLE TO SUCH
INDEMNIFIED PARTY THAT ARE IN ADDITION TO OR MAY CONFLICT WITH THOSE AVAILABLE
TO ANOTHER INDEMNIFIED PARTY WITH RESPECT TO SUCH CLAIM. FAILURE TO GIVE PROMPT
WRITTEN NOTICE SHALL NOT RELEASE THE INDEMNIFYING PARTY FROM ITS OBLIGATIONS
HEREUNDER.


 


3.4          INVESTIGATION; CONTRIBUTION. THE INDEMNIFICATION PROVIDED FOR UNDER
THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF ANY
INVESTIGATION MADE BY OR ON BEHALF OF THE INDEMNIFIED PARTY OR ANY OFFICER,
DIRECTOR, OR CONTROLLING PERSON OF SUCH INDEMNIFIED PARTY AND SHALL SURVIVE THE
TRANSFER OF SECURITIES. IF THE INDEMNIFICATION PROVIDED UNDER SECTION 3.1 OR
SECTION 3.2 OF THIS AGREEMENT IS HELD BY A COURT TO BE UNAVAILABLE OR
UNENFORCEABLE IN RESPECT OF ANY LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES
REFERRED TO HEREIN, THEN EACH APPLICABLE

 

6

--------------------------------------------------------------------------------


 


INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING SUCH INDEMNIFIED PARTY, SHALL
CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH INDEMNIFIED PERSON AS A RESULT
OF SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES IN SUCH PROPORTION AS
IS APPROPRIATE TO REFLECT THE RELATIVE FAULT OF THE INDEMNIFYING PARTY ON THE
ONE HAND AND OF THE INDEMNIFIED PARTY ON THE OTHER IN CONNECTION WITH THE
STATEMENTS OR OMISSIONS THAT RESULT IN SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES
OR EXPENSES AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS. THE RELATIVE
FAULT OF THE INDEMNIFYING PARTY ON THE ONE HAND AND OF THE INDEMNIFIED PERSON ON
THE OTHER SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER THE
UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR THE OMISSION OR ALLEGED
OMISSION TO STATE A MATERIAL FACT RELATES TO INFORMATION SUPPLIED BY THE
INDEMNIFYING PARTY OR BY THE INDEMNIFIED PARTY, AND BY SUCH PARTY’S RELATIVE
INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT
SUCH STATEMENT OR OMISSION. IN NO EVENT SHALL THE LIABILITY OF THE HOLDERS FOR
CONTRIBUTION PURSUANT TO THIS SECTION 3.4 BE GREATER THAN THE AMOUNT FOR WHICH
THE HOLDERS WOULD HAVE BEEN LIABLE PURSUANT TO SECTION 3.2 HAD INDEMNIFICATION
BEEN AVAILABLE AND ENFORCEABLE.


 


SECTION 4.         RULE 144 TRANSACTIONS.


 


4.1          UNDERTAKING TO FILE REPORTS AND COOPERATE IN RULE 144 TRANSACTIONS.
FOR AS LONG AS THE HOLDERS CONTINUE TO HOLD ANY ACQUIRED SHARES, SKYTERRA SHALL
USE ITS COMMERCIALLY REASONABLE EFFORTS TO FILE WITH THE SEC, ON A TIMELY BASIS,
ALL ANNUAL, QUARTERLY AND OTHER PERIODIC REPORTS REQUIRED TO BE FILED BY IT
UNDER SECTIONS 13 AND 15(D) OF THE EXCHANGE ACT, AND THE RULES AND REGULATIONS
THEREUNDER; PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT BE CONSTRUED TO
REQUIRE SKYTERRA TO PREPARE AND FILE PERIODIC REPORTS IF IT IS NOT REQUIRED TO
DO SO UNDER THE EXCHANGE ACT. IN THE EVENT OF ANY PROPOSED SALE BY THE HOLDERS
OF ACQUIRED SHARES PURSUANT TO RULE 144 UNDER THE SECURITIES ACT OR OTHERWISE AS
PROVIDED HEREIN, WHICH SALE IS TO BE MADE IN ACCORDANCE WITH THE TERMS OF
SECTION 5.1(B) HEREOF, SKYTERRA SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO
COOPERATE WITH THE HOLDERS SO AS TO ENABLE SUCH SALES TO BE MADE IN ACCORDANCE
WITH APPLICABLE LAWS, RULES AND REGULATIONS, THE REQUIREMENTS OF THE TRANSFER
AGENT OF SKYTERRA, AND THE REASONABLE REQUIREMENTS OF THE BROKER THROUGH WHICH
THE SALES ARE PROPOSED TO BE EXECUTED, AND SHALL, UPON WRITTEN REQUEST, FURNISH
UNLEGENDED CERTIFICATES REPRESENTING OWNERSHIP OF ACQUIRED SHARES SOLD THEREBY,
SUCH CERTIFICATES TO BE FURNISHED IN SUCH NUMBERS AND DENOMINATIONS AS THE
HOLDERS MAY REASONABLY REQUEST.


 


SECTION 5.         RESTRICTIONS ON TRANSFER.


 


5.1          PERMITTED TRANSFERS. EACH OF THE HOLDERS HEREBY AGREES THAT, UNTIL
IT AND ANY PERMITTED TRANSFEREES UNDER PARAGRAPH (E) OR (F) HEREUNDER HAVE
DISPOSED OF ALL OF THE ACQUIRED SHARES, IT WILL NOT, DIRECTLY OR INDIRECTLY,
WITHOUT THE PRIOR WRITTEN CONSENT OF SKYTERRA, SELL, DISTRIBUTE, TRANSFER OR
OTHERWISE DISPOSE (IN EACH CASE, A “DISPOSITION”) OF ANY ACQUIRED SHARES EXCEPT:


 


(A)           SALES OF ACQUIRED SHARES PURSUANT TO THE RESALE REGISTRATION
STATEMENT; OR


 


(B)           SALES OF ACQUIRED SHARES PURSUANT TO RULE 144 (BUT NOT PARAGRAPH
(K) THEREOF) UNDER THE SECURITIES ACT; OR

 

7

--------------------------------------------------------------------------------


 


(C)           SALES OR TRANSFERS OF ACQUIRED SHARES TO ANY PERSON OR GROUP OF
RELATED PERSONS WHO WOULD IMMEDIATELY THEREAFTER NOT OWN OR HAVE THE RIGHT TO
ACQUIRE OR VOTE WITH RESPECT TO ACQUIRED SHARES CONSISTING OF, IN THE AGGREGATE,
MORE THAN FIVE PERCENT (5%) OF THE TOTAL COMBINED VOTING POWER OF ALL ACQUIRED
SHARES THEN OUTSTANDING; PROVIDED, HOWEVER, THAT IN EACH SUCH CASE, THE
TRANSFEREE SHALL RECEIVE AND HOLD SUCH ACQUIRED SHARES SUBJECT TO, AND THE
TRANSFEREE AND ALL OF THE TRANSFEREES’ AFFILIATES SHALL AGREE TO BE BOUND BY,
ALL THE TERMS OF THIS AGREEMENT, WHICH TERMS SHALL ALSO INURE TO THE BENEFIT OF
SUCH TRANSFEREES, AND THERE SHALL BE NO FURTHER TRANSFER OF SUCH ACQUIRED
SHARES, EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 5.1; OR


 


(D)           A BONA FIDE PLEDGE OF OR THE GRANTING OF A SECURITY INTEREST IN
THE ACQUIRED SHARES TO AN INSTITUTIONAL LENDER FOR MONEY BORROWED, PROVIDED THAT
SUCH LENDER ACKNOWLEDGES IN WRITING THAT IT HAS RECEIVED A COPY OF THIS
AGREEMENT AND AGREES, UPON ITS BECOMING THE OWNER OF, OR OBTAINING DISPOSITIVE
AUTHORITY WITH RESPECT TO OR IN CONNECTION WITH ANY DISPOSITION OF, ANY SUCH
ACQUIRED SHARES, TO BE BOUND BY THE PROVISIONS OF THIS AGREEMENT IN CONNECTION
WITH ANY RIGHT IT MAY HAVE TO DISPOSE OF ANY SUCH ACQUIRED SHARES (AND, UPON
AGREEING SO TO BE BOUND, THE PROVISIONS OF THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF SUCH PARTY); OR


 


(E)           SALES OR TRANSFERS OF ACQUIRED SHARES PURSUANT TO A TENDER OR
EXCHANGE OFFER WHICH THE BOARD OF DIRECTORS OF SKYTERRA DOES NOT OPPOSE WITHIN
10 BUSINESS DAYS AFTER THE DATE OF COMMENCEMENT (AS SUCH TERM IS DEFINED IN
RULE 14D-2(A) OF THE GENERAL RULES AND REGULATIONS UNDER THE EXCHANGE ACT) OF
SUCH OFFER; OR


 


(F)            DISPOSITIONS OF ACQUIRED SHARES BY ANY HOLDER TO ANY WHOLLY OWNED
SUBSIDIARY OF SUCH HOLDER OR TO A SUCCESSOR CORPORATION OF SUCH HOLDER;
PROVIDED, HOWEVER, THAT IN EACH SUCH CASE, THE TRANSFEREE SHALL RECEIVE AND HOLD
SUCH ACQUIRED SHARES SUBJECT TO, AND THE TRANSFEREE AND ALL OF THE TRANSFEREES’
AFFILIATES SHALL AGREE TO BE BOUND BY, ALL THE TERMS OF THIS AGREEMENT, WHICH
TERMS SHALL ALSO INURE TO THE BENEFIT OF SUCH TRANSFEREES, AND THERE SHALL BE NO
FURTHER TRANSFER OF SUCH ACQUIRED SHARES, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 5.1; OR


 


(G)           DISPOSITIONS PURSUANT TO ANY MERGER, CONSOLIDATION, REORGANIZATION
OR RECAPITALIZATION TO WHICH SKYTERRA IS A PARTY OR IN CONNECTION WITH ANY
RECLASSIFICATION OF ACQUIRED SHARES.


 

provided, that in the event that any Seller seeks to effect a Disposition of any
Acquired Shares pursuant to clauses (b), (c) or (f) of this Section 5.1,
(i) such Disposition is made in compliance with applicable securities laws, and
(ii) prior to such Disposition, such Seller shall have delivered to SkyTerra an
opinion of counsel stating that such Disposition (A) is permitted by this
Agreement and the applicable Merger / Purchase Agreement on Schedule A hereto,
(B) does not require registration under the Securities Act, and (C) does not
cause the applicable Merger / Purchase Agreement to be required to have been
registered under the Securities Act and that this Agreement is enforceable
against the transferee of such Acquired Shares.

 

8

--------------------------------------------------------------------------------


 


SECTION 6.         INTENTIONALLY OMITTED


 


SECTION 7.         DEFINITIONS.


 

“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly or through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, or any successor statute.

 

“Person” means any individual, firm, partnership, corporation, trust, joint
venture, limited liability company, association, joint stock company,
unincorporated organization, or any other entity or organization, including a
governmental entity or any department, agency, or political subdivision thereof.

 

“Registration Expenses” means all expenses incident to SkyTerra’s performance of
or compliance with this Agreement, including without limitation all registration
and filing fees, fees and expenses of compliance with securities or blue sky
laws, fees with respect to filings required to be made with the NASD, printing
expenses, messenger and delivery and mailing expenses, fees and disbursements of
custodians, and fees and disbursements of counsel for SkyTerra and all
independent certified public accountants retained by SkyTerra and other Persons
retained by SkyTerra.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any successor statute.

 


SECTION 8.         MISCELLANEOUS.


 


8.1          LEGENDS AND STOP TRANSFER ORDERS.


 


(A)           EACH OF THE HOLDERS HEREBY AGREES THAT ALL CERTIFICATES
REPRESENTING ACQUIRED SHARES SHALL HAVE THE FOLLOWING LEGEND (OR OTHER LEGEND TO
THE SAME EFFECT): “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO
RESTRICTIONS ON TRANSFER AND OTHER RESTRICTIONS PURSUANT TO THE PROVISIONS OF A
REGISTRATION RIGHTS AGREEMENT, DATED MAY 6, 2006, BY AND AMONG THE HOLDERS (AS
DEFINED THEREIN) AND SKYTERRA COMMUNICATIONS, INC., A COPY OF WHICH IS ON FILE
WITH EACH HOLDER OR THE OFFICE OF THE CORPORATE SECRETARY THEREOF.”


 


(B)           EACH OF THE HOLDERS HEREBY AGREES TO THE ENTRY OF STOP TRANSFER
ORDERS WITH THE TRANSFER AGENT AND REGISTRAR OF THE ACQUIRED SHARES AGAINST THE
TRANSFER (OTHER THAN IN COMPLIANCE WITH THIS AGREEMENT) OF LEGENDED SECURITIES
HELD BY THE HOLDERS (OR THEIR PERMITTED TRANSFEREES UNDER SECTION 5.1(F) OR
(G) HEREOF).


 


(C)           SKYTERRA AGREES TO REMOVE ANY STOP TRANSFER ORDERS PROVIDED IN
PARAGRAPH (B) ABOVE IN SUFFICIENT TIME TO PERMIT ANY PARTY TO MAKE ANY TRANSFER
PERMITTED BY THE TERMS OF THIS AGREEMENT.

 

9

--------------------------------------------------------------------------------


 


8.2          CONSOLIDATION OR MERGER OF SKYTERRA.


 

For as long as the Holders continue to hold any Acquired Shares, if any of the
following events (collectively, a “SkyTerra Change of Control”) occurs, namely:

 


(A)           ANY RECLASSIFICATION OR EXCHANGE OF THE OUTSTANDING ACQUIRED
SHARES (OTHER THAN A CHANGE IN PAR VALUE, OR FROM PAR VALUE TO NO PAR VALUE, OR
FROM NO PAR VALUE TO PAR VALUE, OR AS A RESULT OF A SUBDIVISION OR COMBINATION);


 


(B)           ANY MERGER, CONSOLIDATION, STATUTORY SHARE EXCHANGE OR COMBINATION
OF SKYTERRA WITH ANOTHER CORPORATION AS A RESULT OF WHICH HOLDERS OF ACQUIRED
SHARES SHALL BE ENTITLED TO RECEIVE STOCK OR OTHER SECURITIES WITH RESPECT TO OR
IN EXCHANGE FOR SUCH ACQUIRED SHARES; OR


 


(C)           ANY SALE OR CONVEYANCE OF THE PROPERTIES AND ASSETS OF SKYTERRA
AS, OR SUBSTANTIALLY AS, AN ENTIRETY TO ANY OTHER CORPORATION AS A RESULT OF
WHICH HOLDERS OF ACQUIRED SHARES SHALL BE ENTITLED TO RECEIVE STOCK OR OTHER
SECURITIES WITH RESPECT TO OR IN EXCHANGE FOR SUCH ACQUIRED SHARES;


 

SkyTerra shall enter into, or SkyTerra shall cause the successor or purchasing
corporation to enter into, as the case may be, an agreement with the Holders
that provides the Holders with substantially similar rights as provided in this
Agreement with respect to the stock or other securities to be issued in the
SkyTerra Change of Control transaction with respect to or in exchange for the
Acquired Shares.

 


8.3          SPECIFIC PERFORMANCE. THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT
IN THE EVENT OF ANY BREACH OF THIS AGREEMENT, THE NON-BREACHING PARTIES WOULD BE
IRREPARABLY HARMED AND COULD NOT BE MADE WHOLE BY MONETARY DAMAGES. IT IS
ACCORDINGLY AGREED THAT THE PARTIES HERETO SHALL AND DO HEREBY WAIVE THE DEFENSE
IN ANY ACTION FOR SPECIFIC PERFORMANCE THAT A REMEDY AT LAW WOULD BE ADEQUATE
AND THAT THE PARTIES HERETO, IN ADDITION TO ANY OTHER REMEDY TO WHICH THEY
MAY BE ENTITLED AT LAW OR IN EQUITY, SHALL BE ENTITLED TO COMPEL SPECIFIC
PERFORMANCE OF THIS AGREEMENT IN ANY ACTION INSTITUTED HEREUNDER.


 


8.4          AMENDMENTS AND WAIVERS. THE FAILURE OF ANY PARTY TO ENFORCE ANY OF
THE PROVISIONS OF THIS AGREEMENT SHALL IN NO WAY BE CONSTRUED AS A WAIVER OF
SUCH PROVISIONS AND SHALL NOT AFFECT THE RIGHT OF SUCH PARTY THEREAFTER TO
ENFORCE EACH AND EVERY PROVISION OF THIS AGREEMENT IN ACCORDANCE WITH ITS TERMS.
NO MODIFICATION, AMENDMENT, OR WAIVER OF ANY PROVISION OF THIS AGREEMENT SHALL
BE EFFECTIVE AGAINST THE HOLDERS OR SKYTERRA EXCEPT BY A WRITTEN AGREEMENT
SIGNED BY EACH OF THE HOLDERS AND SKYTERRA.


 


8.5          SUCCESSORS AND ASSIGNS. ALL COVENANTS AND AGREEMENTS IN THIS
AGREEMENT BY OR ON BEHALF OF ANY OF THE PARTIES HERETO SHALL BIND AND INURE TO
THE BENEFIT OF THE RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS OF THE PARTIES
HERETO WHETHER SO EXPRESSED OR NOT INCLUDING, WITHOUT LIMITATION, ANY PERSON
WHICH IS THE SUCCESSOR TO ANY OF THE HOLDERS OR SKYTERRA.


 


8.6          SEVERABILITY. IF ANY TERM, PROVISION, COVENANT OR RESTRICTION OF
THIS AGREEMENT, OR ANY PART THEREOF, IS HELD BY A COURT OF COMPETENT
JURISDICTION OR ANY FOREIGN FEDERAL, STATE, COUNTY, OR LOCAL GOVERNMENT OR ANY
OTHER GOVERNMENTAL, REGULATORY, OR ADMINISTRATIVE AGENCY OR AUTHORITY TO BE
INVALID, VOID, UNENFORCEABLE, OR AGAINST PUBLIC POLICY FOR ANY REASON, THE
REMAINDER OF THE TERMS,

 

10

--------------------------------------------------------------------------------


 


PROVISIONS, COVENANTS, AND RESTRICTIONS OF THIS AGREEMENT SHALL REMAIN IN FULL
FORCE AND EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED, OR INVALIDATED.


 


8.7          ENTIRE AGREEMENT. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN,
THIS DOCUMENT EMBODIES THE COMPLETE AGREEMENT AND UNDERSTANDING AMONG THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES AND
PREEMPTS ANY PRIOR UNDERSTANDINGS, AGREEMENTS, OR REPRESENTATIONS BY OR AMONG
THE PARTIES, WRITTEN OR ORAL, WHICH MAY HAVE RELATED TO THE SUBJECT MATTER
HEREOF IN ANY WAY.


 


8.8          COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT, AND IT SHALL NOT BE NECESSARY IN MAKING
PROOF OF THIS AGREEMENT TO PRODUCE OR ACCOUNT FOR MORE THAN ONE SUCH
COUNTERPART.


 


8.9          HEADINGS. THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING OF TERMS
CONTAINED HEREIN.


 


8.10        GOVERNING LAW; CONSENT OF EXCLUSIVE JURISDICTION; WAIVER OF JURY
TRIAL. THIS AGREEMENT AND THE VALIDITY AND PERFORMANCE OF THE TERMS HEREOF SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW OR CHOICE OF LAW. THE
PARTIES HERETO HEREBY AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING DIRECTLY OR
INDIRECTLY FROM OR IN CONNECTION WITH THIS AGREEMENT SHALL BE LITIGATED ONLY IN
THE STATE OR FEDERAL COURTS LOCATED IN MANHATTAN IN THE STATE OF NEW YORK. TO
THE EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES HERETO CONSENT TO THE
EXCLUSIVE JURISDICTION AND VENUE OF THE FOREGOING COURTS AND CONSENT THAT ANY
PROCESS OR NOTICE OF MOTION OR OTHER APPLICATION TO EITHER OF SAID COURTS OR A
JUDGE THEREOF MAY BE SERVED INSIDE OR OUTSIDE THE STATE OF NEW YORK BY
REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO SUCH PARTY AT ITS ADDRESS
SET FORTH IN THIS AGREEMENT (AND SERVICE SO MADE SHALL BE DEEMED COMPLETE FIVE
(5) DAYS AFTER THE SAME HAS BEEN POSTED AS AFORESAID) OR BY PERSONAL SERVICE OR
IN SUCH OTHER MANNER AS MAY BE PERMISSIBLE UNDER THE RULES OF SAID COURTS. THE
PARTIES HERETO HEREBY WAIVE ANY RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY
LITIGATION PURSUANT TO THIS AGREEMENT.


 


8.11        NOTICES. ANY NOTICES, REPORTS OR OTHER CORRESPONDENCE (HEREINAFTER
COLLECTIVELY REFERRED TO AS “CORRESPONDENCE”) REQUIRED OR PERMITTED TO BE GIVEN
HEREUNDER SHALL BE GIVEN IN WRITING AND SHALL BE DEEMED GIVEN THREE BUSINESS
DAYS AFTER THE DATE SENT BY CERTIFIED OR REGISTERED MAIL (RETURN RECEIPT
REQUESTED), ONE BUSINESS DAY AFTER THE DATE SENT BY OVERNIGHT COURIER OR ON THE
DATE GIVEN BY TELECOPY (WITH CONFIRMATION OF RECEIPT) OR DELIVERED BY HAND, TO
THE PARTY TO WHOM SUCH CORRESPONDENCE IS REQUIRED OR PERMITTED TO BE GIVEN
HEREUNDER.

 

11

--------------------------------------------------------------------------------


 

To : Trophy Hunter Investments, Ltd., Bay Harbour 90-1, Ltd. and/or
Bay Harbour Master Ltd.

 

Bay Harbour Management

 

Len Chazen

c/o Covington & Burling

1330 Avenue of the Americas

New York, NY 10019

Facsimile: (212) 841-1010

 

To : Continental Casualty Company

 

Continental Casualty Company

CNA Center

Chicago, IL 60685

Facsimile: (312) 822-4175

Attention: Securities Handling, 23S, Corporate Actions

 

To : Maranello Holdings LLC

 

Maranello Holdings LLC

 

Len Chazen

c/o Covington & Burling

1330 Avenue of the Americas

New York, NY 10019

Facsimile: (212) 841-1010

 

 

12

--------------------------------------------------------------------------------


 

To : Scoggin IV LLC

 

Scoggin Capital

660 Madison Ave., 20th Floor

New York, NY 10021

Facsimile: (212) 355-7480

Attention: Doug Rothschild, Renee Koevary and Bill Wrankel

 

To : Mr. Jeffrey Benjamin

 

Mr. Jeffrey Benjamin

133 East 64th St.

New York, NY 10021

Facsimile: (212) 515-3267

 

To : Mr. Norman Brownstein

 

Brownstein Hyatt Farber

410 Seventeenth Street

Twenty-Second Floor

Denver, CO 80202-4437

Facsimile: (303) 223-1111

Attention: Mr. Norman Brownstein

 

To SkyTerra Communications, Inc.:

 

SkyTerra Communications, Inc.

19 West 44th Street, Suite 507

New York, New York 10036

Facsimile: (212) 730-7523

Attn:Robert C. Lewis

 

with a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Facsimile: (917) 777-2918

Attn:  Gregory A. Fernicola, Esq

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement on the day and year first above written.

 

 

SKYTERRA COMMUNICATIONS, INC.

 

 

 

 

 

By:

/s/ Jeffrey A. Leddy

 

 

 

Name: Jeffrey A. Leddy

 

 

Title: Chief Executive Officer

 

 

 

 

 

TROPHY HUNTER INVESTMENTS, LTD.

 

 

 

 

 

By:

/s/ Steven Van Dyke

 

 

 

Name: Steven Van Dyke

 

 

Title: Managing Principal

 

 

 

 

 

BAY HARBOUR 90-1, LTD.

 

 

 

 

 

By:

/s/ Steven Van Dyke

 

 

 

Name: Steven Van Dyke

 

 

Title: Managing Principal

 

 

 

 

 

BAY HARBOUR MASTER LTD.

 

 

 

 

 

By:

/s/ Steven Van Dyke

 

 

 

Name: Steven Van Dyke

 

 

Title: Managing Principal

 

 

 

 

 

CONTINENTAL CASUALTY COMPANY

 

 

 

 

 

By:

/s/ Marilou R. McGirr

 

 

 

Name: Marilou R. McGirr

 

 

Title: Vice President and

Assistant Treasurer

 

 

 

14

--------------------------------------------------------------------------------


 

 

MARANELLO HOLDINGS LLC

 

 

 

 

 

By:

/s/ Peter Wainman

 

 

 

Name: Peter Wainman

 

 

Title: Managing Member

 

 

 

 

 

SCOGGIN IV LLC

 

 

 

 

 

By:

/s/ Craig Effron

 

 

 

Name: Craig Effron

 

 

Title:

 

 

 

 

 

MR. JEFFREY BENJAMIN

 

 

 

 

 

By:

/s/ Jeffrey Benjamin

 

 

 

Name: Jeffrey Benjamin

 

 

 

 

 

MR. NORMAN BROWNSTEIN

 

 

 

 

 

By:

/s/ Norman Brownstein

 

 

 

Name: Norman Brownstein

 

15

--------------------------------------------------------------------------------


 

Schedule A

 

Merger / Purchase Agreements

 

Agreement and Plan of Merger dated as of May 6, 2006 between SkyTerra, Bay
Harbour and MSV Investors Holdings, Inc.

 

Asset Purchase Agreement dated as of May 6, 2006 among Continental Casualty
Company, MSV Investors Holdings, Inc., and SkyTerra Communications, Inc.

 

Asset Purchase Agreement dated as of May 6, 2006 among Maranello Holdings LLC,
MSV Investors Holdings, Inc., and SkyTerra Communications, Inc.

 

Asset Purchase Agreement dated as of May 6, 2006 among Scoggin IV LLC, MSV
Investors Holdings, Inc., and SkyTerra Communications, Inc.

 

Asset Purchase Agreement dated as of May 6, 2006 among Mr. Jeffrey Benjamin, MSV
Investors Holdings, Inc., and SkyTerra Communications, Inc.

 

Asset Purchase Agreement dated as of May 6, 2006 among Mr. Norman Brownstein,
MSV Investors Holdings, Inc., and SkyTerra Communications, Inc.

 

--------------------------------------------------------------------------------